MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Dec 14 2020, 7:51 am
court except for the purpose of establishing                                            CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Kevin Wild                                              Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General of Indiana
                                                        Myriam Serrano
                                                        Kurt Harrison Miller
                                                        Deputy Attorneys General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Robert Shawn Humble,                                    December 14, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1314
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Charnette D. Garner,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        49G09-1907-F6-28224



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1314 | December 14, 2020        Page 1 of 6
                                                Case Summary
[1]   Robert Humble (“Humble”) challenges his conviction, following a bench trial,

      of Operating a Vehicle While Intoxicated, elevated to a Level 6 felony due to a

      2017 conviction.1 He raises one issue on appeal, namely, whether the State

      presented sufficient evidence to support his conviction.


[2]   We affirm.



                                   Facts and Procedural History
[3]   On July 19, 2019, the State charged Humble with Count I, operating a vehicle

      while intoxicated in a manner that endangers a person, a Class A misdemeanor,

      and Count II, operating a vehicle with an alcohol concentration equivalent

      (“ACE”) of .15 grams of alcohol per 100 milliliters of blood or more, a Class A

      misdemeanor.2 The State also filed an information elevating the charges to

      Level 6 felonies based on Humble’s 2017 conviction of operating a vehicle

      while intoxicated.3


[4]   At Humble’s January 28, 2020, bench trial, the State presented evidence of the

      following facts. On July 16, 2019, at approximately 11:00 p.m., Indianapolis

      Metropolitan Police Department Officer Garrett Catt (“Officer Catt”) was




      1
          Ind. Code § 9-30-5-2, I.C. § 9-30-5-3(a)(1).
      2
          I.C. § 9-30-5-1(b).
      3
          I.C. § 9-30-5-3(a)(1).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1314 | December 14, 2020   Page 2 of 6
      dispatched to the intersection of East Pleasant Parkway North Drive and

      Southeastern Avenue to investigate a report of an accident. When he arrived at

      the scene, Officer Catt observed a red Pontiac parked on Southeastern Avenue

      and Humble standing approximately 20 feet from the car. Officer Catt observed

      damage to the vehicle’s passenger side, including scrapes and a broken light

      near the headlight. He also observed damage to a street sign near the

      intersection; the sign was “bent forward in the direction that the car was

      facing,” and there were tire tracks in the dirt that led from the street sign to the

      red Pontiac. Tr. at 9.


[5]   Officer Catt asked Humble how he got to the scene, and Humble replied that he

      “had been dropped off there by an Uber.” Id. at 10. Officer Catt observed that

      Humble was not standing steadily and was swaying to the point that he almost

      fell over “a couple times.” Id. Officer Catt smelled the odor of alcohol on

      Humble’s breath and observed that Humble’s eyes were red and glassy. When

      Officer Catt asked Humble who owned the red Pontiac, Humble stated that the

      vehicle was not his. Officer Catt then requested Humble’s identification.

      When Humble reached into his pocket to retrieve his identification, Officer Catt

      observed that his dexterity was poor.


[6]   Another officer arrived at the scene, ran a search of the license plate of the red

      Pontiac, and discovered that the vehicle was registered to Humble. Officer Catt

      then read Humble the Miranda warnings and again asked Humble how he got

      to the scene and who owned the red Pontiac. Humble then admitted that the

      vehicle was his and that he “drove the vehicle from a bar.” Id. at 12. Humble

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1314 | December 14, 2020   Page 3 of 6
      also admitted to Officer Catt that he had consumed “a couple beers” that night.

      Id. at 13. Humble was disoriented and asked Officer Catt why the officer had

      pulled him over, even though Humble had been standing near his vehicle by the

      time Officer Catt arrived at the scene.


[7]   Officer Catt asked Humble to perform a series of tasks for a field sobriety test

      and a certified chemical test. Humble refused to participate in any alcohol

      testing. At approximately 11:49 p.m., Officer Catt submitted a request for a

      blood draw warrant to the Marion County warrant clerk, obtained the warrant,

      and transported Humble to Eskenazi Hospital for a blood draw. The

      subsequent blood draw test showed Humble had an ACE of 0.288 grams per

      one hundred milliliters of blood.


[8]   The trial court found Humble guilty as charged and merged Count II into

      Count I. Humble stipulated to having a prior conviction of operating a vehicle

      while intoxicated, and his conviction for Count I was entered as a Level 6

      felony. The trial court sentenced Humble to a term of 730 days on probation.

      This appeal ensued.



                                Discussion and Decision
[9]   Humble alleges the State failed to provide sufficient evidence to support his

      conviction.


              When reviewing the sufficiency of the evidence to support a
              conviction, we consider only the probative evidence and
              reasonable inferences supporting the fact-finder’s decision. Drane

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1314 | December 14, 2020   Page 4 of 6
               v. State, 867 N.E.2d 144, 146 (Ind. 2007). It is the fact-finder’s
               role, and not ours, to assess witness credibility and weigh the
               evidence to determine whether it is sufficient to support a
               conviction. Id. To preserve this structure, when we are
               confronted with conflicting evidence, we consider it most
               favorably to the fact-finder’s decision. Id. We affirm a
               conviction unless no reasonable fact-finder could find the
               elements of the crime proven beyond a reasonable doubt. Id. It
               is therefore not necessary that the evidence overcome every
               reasonable hypothesis of innocence; rather, the evidence is
               sufficient if an inference reasonably may be drawn from it to
               support the fact-finder’s decision. Id. at 147.


       Dowell v. State, 155 N.E.3d 1284, 1286 (Ind. Ct. App. 2020). Moreover, a

       conviction may be sustained on circumstantial evidence alone. Sallee v. State, 51

       N.E.3d 130, 134 (Ind. 2016).


[10]   To prove beyond a reasonable doubt that Humble operated a vehicle while

       intoxicated in a manner that endangered a person, the State must have provided

       evidence that: (1) Humble; (2) operated a vehicle; (3) while intoxicated; (4) in a

       manner that endangers a person. I.C. § 9-30-5-2(a) & (b). The State met that

       burden here. The evidence established that Humble was the only person at the

       scene of the accident, the damaged vehicle was registered to him, and there

       were also no other vehicles at the scene. Humble eventually admitted that the

       vehicle was his and that he had driven it to the scene from a bar. And both

       Officer Catt’s observations of Humble and subsequent testing soon after

       Humble’s arrest showed that Humble was intoxicated. That is sufficient

       evidence from which a fact-finder could reasonably infer that Humble was


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1314 | December 14, 2020   Page 5 of 6
       guilty of operating a vehicle while intoxicated in a manner that endangers a

       person.4


[11]   Humble contends that his conviction must be reversed because there is no

       evidence that he drove the vehicle while intoxicated. That is not true; Officer

       Catt testified that Humble admitted to Officer Catt that Humble drove the

       vehicle from a bar to the scene of the accident that evening, and there was

       testimonial and laboratory evidence that Humble was intoxicated that evening.

       Moreover, Humble’s own admission is bolstered by the circumstantial

       evidence. Humble’s arguments to the contrary are merely requests that we

       reweigh the evidence and/or witness credibility, which we will not do. E.g.,

       Dowell, 155 N.E.3d at 1286.


[12]   Affirmed.


       Robb, J., and Tavitas, J., concur.




       4
         Humble wisely does not dispute that the State proved the endangerment element of the crime; it is well-
       established that the endangerment clause in the offense of operating a vehicle while intoxicated endangering
       another person does not require that the State prove a person other that the defendant was actually in the
       path of the defendant’s vehicle or in the same area in order to obtain a conviction. See, e.g., Staton v. State,
       946 N.E.2d 80, 84 (Ind. Ct. App. 2011), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1314 | December 14, 2020                     Page 6 of 6